Citation Nr: 0532952	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for diabetic neuropathy of the right leg.

2. Entitlement to a disability rating in excess of 30 percent 
for diabetic neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, granted 
service connection for diabetic neuropathy of the legs and 
assigned each leg an initial 10 percent disability rating.  
In July 2002, the RO assigned an initial disability rating of 
30 percent for diabetic neuropathy in each leg. 

In September 2004, the veteran appeared at the Boston RO and 
testified before the undersigned Veterans Law Judge. A 
transcript of the hearing is of record. 

This matter was previously before the Board in December 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to February 10, 2005, the veteran's diabetic 
neuropathy of the right leg was manifested by no more than 
severe incomplete paralysis.

2.  Effective from February 10, 2005, the veteran's diabetic 
neuropathy of the right leg is manifested by intermittent 
foot drop, upgoing toes, and decreased sensation of the 
dorsum of the right foot.

3.  The veteran's diabetic neuropathy of the left leg is 
manifested by no more than severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to February 10, 2005, the criteria for a disability 
rating greater than 30 percent for diabetic neuropathy of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic 
Code 8521 (2005). 

2.  From February 10, 2005, forward, the criteria for a 40 
percent disability rating, and not higher, for diabetic 
neuropathy of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8521 (2005).

3.  The criteria for a disability rating greater than 30 
percent for diabetic neuropathy of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8521 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran dated in September 2003 and January 2005.  The 
veteran was told what was required to substantiate his claims 
and about his and VA's respective duties.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  

The veteran's claim was initially adjudicated by the RO in 
February 2002.  Adequate notice was not provided to the 
veteran prior to initial adjudication of his claim.  However, 
any defect with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations in August 
2001, August 2003, and February 2005, and his claims folder 
was reviewed by the respective VA examiners in conjunction 
with conducting the examinations.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.

Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's disabilities on appeal have been rated under 
the criteria for rating diseases of the peripheral nerves, 
specifically, impairment of the external popliteal nerve 
(common peroneal). 38 C.F.R. § 4.124a, Diagnostic Code 8521.  
A 30 percent rating is assigned for severe incomplete 
paralysis.  The maximum 40 percent rating is assigned for 
"complete" paralysis, manifested by foot drop and slight drop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the bilateral factor is to be applied.  See 38 
C.F.R. § 4.26.

A VA electromyograph study of the lower extremities conducted 
in April 1999 shows that there was a slightly limited study 
in that the paraspinal muscles might have been diffusely 
denervated secondary to the veteran's two prior lumbar 
laminectomies.  There were findings consistent with a 
moderately severe right L3-4 radiculopathy with evidence of 
acute and chronic denervation.  In addition, there were 
findings consistent with a mild left L5-S1 radiculopathy, 
again with acute and chronic denervation.  Clinical 
correlation was recommended.  There was also an underlying 
peripheral neuropathy which was at least moderately severe in 
degree.

A VA diabetes mellitus examination report dated in August 
2001 showed that the veteran complained of numbness of both 
feet and radicular-type pain in his right leg, so that his 
physical activity was pretty limited.  He reported tingling 
and burning in both of his feet with complete loss of 
sensitivity that was consistent with diabetic polyneuropathy.  
Neurological evaluation revealed severe advanced 
polyneuropathy with complete loss of vibratory sensitivity.

A VA joints examination report dated in September 2001 shows 
that the veteran reported injuring his back during service, 
eventually undergoing surgery in 1971 or 1972, and having 
trouble with his back ever since.  He has used a cane 
primarily because of his back for two years, carrying the 
cane in his right hand.  He worked as a supervisor for the 
postal service.  He had missed 2 to 2 1/2 months from work in 
each of the preceding two years primarily because of his 
back.  Physical examination, in pertinent part, revealed 
tenderness at both sciatic notches.  The ankle reflexes were 
diminished bilaterally and straight leg raising was strongly 
positive.  He would get up from a chair with great 
difficulty, pushing himself up with his hands and he would 
walk with his hips flexed in a stooped position.  Examination 
of the left knee revealed tenderness along the medial joint 
line of the left knee with full range of motion. McMurray's 
test was strongly positive and there was tenderness along the 
medial joint line.  A magnetic resonance imaging (MRI) study 
of the lumbar spine revealed advanced degenerative disk 
disease at the L4-5 level and a herniated disk to the right 
of the midline at the same level.  The diagnosis was 
herniated disk of the lumbar spine status post surgical 
diskectomy times two, with recurrent disk herniation and 
degenerative disk disease; scars of the left knee; and 
probable torn medial meniscus of the left knee.

VA outpatient treatment records dated from 2001 to 2004 show 
that the veteran was being treated for symptoms associated 
with diabetes mellitus with peripheral neuropathy and chronic 
back pain with radiculopathy.  The veteran complained of pins 
and needles in his feet.  Muscle strength in the lower 
extremities was reported to be 5/5 bilaterally.  Decreased 
vibratory and sensory sensations were noted in the lower 
extremities, both feet.  Pulses in the feet were normal, with 
no acute changes in the feet.  There was no cyanosis, 
clubbing or edema in the lower extremities.  An EMG in August 
2002 showed moderate to severe peripheral neuropathy in the 
lower legs as well as bilateral lumbosacral radiculopathy, 
worse on the right.  In September 2004, it was noted that the 
veteran had low back and neuralgic pain and an EMG consistent 
with peripheral neuropathy and radiculopathy.  

During his September 2004 hearing before the undersigned 
Veterans Law Judge, the veteran reported that he experienced 
pain and numbness of both lower extremities.  He also 
described a loss of hair on both legs.

A VA examination report dated in February 2005 shows that the 
veteran reported being diabetic for at least ten years.  He 
reported trouble walking and having no feeling in his feet.  
He indicated the long time use of a cane.  He described 
excruciating pain in his right anterior thigh and the back of 
his right calf.  He could not even stand up to shave.  He 
would get charley horses on the left.  He was sore to touch 
on the back of the calf.  He could not walk a lot due to 
pain.  He would use a wheelchair for long distances.  He 
could not feel either hot or cold with his feet.  He had to 
use his hands to tell the temperature of water.  His feet 
were always cold.  He was losing hair on his legs and his 
legs would turn different colors.  It was noted that although 
there were no flare ups, he would have numbness in his feet 
all the time.  There were said to be no precipitating 
factors, but aggravating factors included standing, walking 
and shaving.  Alleviating factors included pain medications.  
The symptoms were described as ongoing and very severe.  He 
would not know if he were walking sometimes, and he had pain 
and weakness in his legs, especially the right with fatigue 
and functional loss.  He could not function very well.

Physical examination revealed that Weber was to the right, 
motor was 5/5 except for a right hip flexor, which was 3/5.  
The knee extensor had a bit of a ratcheting catch and give 
but was at least 4/5.  Sensory was decreased to pin almost to 
the groin bilaterally, absent to the shin and absent 
vibration all the way clear to the very low sacral.  Deep 
reflexes were 3+ on his left knee, zero on his right knee, 
and zero on his ankles, bilaterally.  He had decreased sacral 
segments.  The toe on the right looked upgoing.  His left toe 
was downgoing.  Finger to nose, heel to shin were done well.  
Gait was with a cane, and he limped on his right leg.  The 
diagnosis was polyneuropathy of diabetes.  He also had 
autonomic neuropathy as evidenced by the loss of hair on his 
legs secondary to the neuropathy.  He also had an L3 
radiculopathy on the right.  The examiner concluded that the 
veteran was quite disabled because of this diabetic 
neuropathy.

A VA outpatient treatment record dated in September 2005 
shows that the veteran, in pertinent part, had lumbar 
radiculopathy status post failed back surgery in 1971 and 
1998, and peripheral neuropathy.  He described right, greater 
than left, lower extremity numbness that had progressed over 
several years.  The numbness was from the toes to the 
anterior leg and anterior and medial thigh.  He also noted 
loss of hair on both lower extremities to the mid-calf for 
several months.  The right lower extremity also experienced 
intermittent foot drop for two years.  He described using a 
cane for four years due to back pain with intermittent 
shooting pain down the  posterior right lower extremity.  He 
was experiencing right calf spasm at rest or walking, which 
was not exacerbated by walking.  He was being seen for pain 
management, but had not noticed a difference in pain control.  
Right plantar flexion and dorsiflexion was 4-.  Left plantar 
flexion and dorsiflexion was 4.  There was no rigidity or 
spasticity of the lower extremities.  Right patellar reflex 
was 0 and left patellar reflex was 2.  Bilateral Achilles 
reflex was 0.  Bilateral plantar was "mute."  There was 
decreased sensation to light touch, cold and pinprick of the 
right dorsum foot/medial, lateral leg, and lateral thigh.  
Sensation of the left lower extremity was described as 
intact.  

A letter received from the VA New England Healthcare System 
dated in September 2005 shows that the veteran was being 
treated for multiple ongoing medical conditions with a 
significant history for diabetes mellitus.  Peripheral 
neuropathy resulting in limited mobility and ambulation was 
also noted.  The examiner noted that the veteran was 
significantly disabled as a result of his conditions.

With regard to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for diabetic 
neuropathy of the right leg, based on the February 2005 VA 
findings of zero reflexes on the right lower extremity and 
right toes upgoing, 
and the September 2005 history of right lower extremity 
intermittent foot drop and objective findings of decreased 
sensation of the dorsum of the right foot at that time, a 40 
percent disability rating is warranted, effective from 
February 10, 2005, the date of the veteran's VA examination.  
While the veteran does not meet all the specified criteria 
for a 40 percent rating under Diagnostic Code 8521, when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  The increased 40 
percent evaluation is the maximum schedular rating available 
for impairment of the external popliteal nerve.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 8521.  

Prior to February 10, 2005, the preponderance of the evidence 
is against entitlement to a rating in excess of 30 percent 
for diabetic neuropathy of the right leg, as there were no 
complaints or findings of complete paralysis.  Although VA 
examination in August 2001 showed severe advanced 
polyneuropathy with complete loss of vibratory sensitivity, 
subsequent VA outpatient treatment records dated from 2001 to 
2004 showed 5/5 muscle strength in the lower extremities with 
decreased vibratory and sensory sensations.  An EMG in August 
2002 showed only moderate to severe peripheral neuropathy.  
Although the veteran gave a history of intermittent foot drop 
for two years in September 2005, the objective findings did 
not support a higher rating prior to February 2005.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating for the 
veteran's service-connected diabetic neuropathy of the right 
leg, effective from February 10, 2005.  

With regard to the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent for 
diabetic neuropathy of the left leg, the schedular criteria 
for an increased disability rating have not been met at any 
time during the appeal period.  The Board acknowledges that 
the veteran has limited mobility and has been described as 
significantly disabled as a result of his condition; however, 
there have been no complaints or findings of complete 
paralysis.  For example, the VA examination in August 2001 
showed severe advanced polyneuropathy with complete loss of 
vibratory sensitivity, with subsequent VA outpatient 
treatment records showing 5/5 muscle strength in the lower 
extremities with decreased vibratory and sensory sensations.  
An EMG in August 2002 showed only moderate to severe 
peripheral neuropathy.  VA examination in February 2005 
showed 5/5 motor strength and decreased sensation.  In 
September 2005, left plantar flexion and dorsiflexion was 4 
and sensation of the left lower extremity was described as 
intact.  

While the evidence of record shows continued severe 
peripheral neuropathy of the left lower extremity, there is 
no objective medical evidence of record of complete paralysis 
of the left lower extremity.  There is no evidence of  foot 
drop, slight drop of first phalanges of all toes, an 
inability to dorsiflex the foot, lost extension of the 
proximal phalanges of the toes, lost abduction of foot, 
weakened adduction, or anesthesia covering the entire dorsum 
of the foot and toes.  In short, based on all the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding of complete paralysis in the 
veteran's lower left  extremity, and there is no basis to 
assign a higher rating for the diabetic neuropathy of the 
left leg.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with  
the negative evidence to otherwise warrant a more favorable  
decision than rendered herein.


ORDER

From February 10, 2005, forward, entitlement to a disability 
rating of 40 percent for diabetic neuropathy of the right leg 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Prior to February 10, 2005, entitlement to a disability 
rating in excess of 30 percent for diabetic neuropathy of the 
right leg is denied.

Entitlement to a disability rating in excess of 30 percent 
for diabetic neuropathy of the left leg is denied.

	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


